IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,242


EX PARTE GEORGE RABAGO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offense of aggravated robbery, and punishment was assessed at 15 years
confinement. 
	Applicant contends that counsel was ineffective for failing to object to certain
statements made by the trial judge to the jury.  After a hearing, the habeas court entered
findings of fact and conclusions of law that counsel did not have a strategic reason for failing
to object and that he was ineffective for failing to do so.  The habeas court recommended that
Applicant be granted relief and his case be remanded for retrial.  We agree. 
	Habeas corpus relief is granted and Applicant is ordered returned to the Sheriff of
Bexar County to answer to the indictment.  



DO NOT PUBLISH
DELIVERED: September 14, 2005